Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3. Claims 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10999791 or claims 1-11 of Patent number 10182394. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of U.S. Patent No. 10999791 or claims 1-11 of Patent number 10182394 teaches a method comprising: controlling operation of a communication apparatus with a computer-implemented controller; determining whether or not information obtained by reception from another communication apparatus has been changed; controlling a state transition of the computer-implemented controller to an active state in response to a determination that the information obtained by the reception has been changed; transitioning an operation state of a controlled device to [[an]] the active state based on the result of the controlling of the controller state transition, wherein the controlled device is a camera comprising recognition circuitry; and controlling the camera to capture image data and the recognition circuitry to perform recognition on the image data in response to the controlling of the controller state transition;  
wherein the information obtained by the reception includes existence information composed of identification information of another communication apparatus that exists in a vicinity of the communication apparatus and within wireless communications range of the communication apparatus, and causing a transition of the state of the controlled device to the active state based on the change of the existence information;  
wherein the controlling of the state transition of the computer-implemented controller is triggered through a wireless signal transmitted from the another communication apparatus;  
wherein the another communication apparatus is a hand-held communication device;  
wherein the handheld communication device is a smartphone;  
wherein the transition includes transitioning from a sleep state to the active state;  
wherein the wireless communications range is a short wireless communication range, and the another communication apparatus being within the short wireless communication range of the communication apparatus;  
wherein the short wireless communications range is a Bluetooth communication range, and the another communication apparatus being within the Bluetooth communication range of the communication apparatus; and a non-transitory computer readable medium that stores a computer program that when executed by one or more processors performs a method, the method comprising: controlling operation of a communication apparatus with a computer-implemented controller; determining whether or not information obtained by reception from another communication apparatus has been changed; controlling a state transition of the computer-implemented controller to an active state in response to a determination that the information obtained by the reception has been changed; transitioning an operation state of a controlled device to [[an]] the active state based on the result of the controlling of the controller state transition, wherein the controlled device is a camera comprising recognition circuitry; and controlling the camera to capture image data and the recognition circuitry to perform recognition on the image data in response to the controlling of the controller state transition.
 applicant's claims 2-12 broaden the scope of the claims 1-17 of U.S. Patent No. 10999791 or claims 1-11 of Patent number 10182394 by deleting controlling the camera to capture image data and the recognition circuitry to perform recognition on the image data in response to the controlling of the controller state transition from the claims of patent number 10999791 or wherein control of the state transition of the control module includes transition of a state of the control module to an active state or an inactive state, wherein the information obtained by the reception includes existence information containing identification information of another communication apparatus that communicably exists in the vicinity of the communication apparatus, and wherein in a case where reception from another communication apparatus having identification information that is not contained in the existence information is performed, the communication module determines that the existence information has been changed and causes transition of the state of the control module from the inactive state to the active state from the claims of patent number 10182394.

 It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.
This is a non-provisional statutory double patenting rejection because the patentably indistinct claims have  in fact been patented.

4.    The factual inquiries set forth in Graham v.John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. Claims  2-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over( Kashikar (2013/0238915) in view of Song et al. ( 2012/0185717)) .

For claims  2-5 and 11, Kashikar discloses (see in particular paragraphs 0014-0017) an application processor in a communication apparatus that is controlled to a sleep mode state. If an information received from another communication apparatus changes (RSSi) the application processor is controlled to transition its control state to awake mode; wherein the another communication apparatus is a hand-held communication device; and wherein the handheld communication device is a smartphone (See box 100 in figure 1).

For claims 2-5 and 11, Kashikar discloses all the subject matter of the claimed invention with the exception of a second control module is transitioned to an active state based on the result of controlling of the first module state transition. Song et al. from the same or similar field of endeavor teaches a sensor is activated, and the result of this activation determines an application processor is activated (see in particular figure 2 & 3 and the related text). Thus, it would have been obvious to the person of ordinary skill in the art at the time of the invention to use the second control module is transitioned to an active state based on the result of controlling of the first module state transition as taught by Song et al. in a communication of Kashikar for the purpose of saving the power.

7.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.  Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over( Kashikar (2013/0238915) in view of Song et al. ( 2012/0185717))  and further in view of Ling(2017/0238304)

For claim 12, ( Kashikar (2013/0238915) in view of Song et al. ( 2012/0185717)) discloses all the subject matter of the claimed invention with the exception of  a non-transitory computer readable medium in a communication network. Ling et al. ( 2017/0238304) form the same or similar fields of endeavor teaches a provision of the non-transitory computer readable medium ( See paragraph 0076 lines 1-12, paragraph 008 lines 1-5 and paragraph 0085 line 6). Thus, it would have been obvious to the person of ordinary skill in the art at the time of filing date of the invention to use the non-transitory computer readable medium as taught by Ling et a. in the communications of Ericsson for the purpose of providing code to execute to processing.

9. Park et al. (2016/0253651) is cited to show a system which is considered pertinent to the claimed invention.

10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476